RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 08a0394a.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                     X
                               Plaintiff-Appellant, -
 JOSEPHINE BOWIE,
                                                      -
                                                      -
                                                      -
                                                          No. 07-2125
          v.
                                                      ,
                                                       >
 COMMISSIONER OF SOCIAL SECURITY,                     -
                             Defendant-Appellee. -
                                                     N
                      Appeal from the United States District Court
                    for the Eastern District of Michigan at Bay City.
                  No. 06-14448—Thomas L. Ludington, District Judge.
                                     Submitted: June 2, 2008
                             Decided and Filed: November 5, 2008
                  Before: MERRITT, MOORE, and ROGERS, Circuit Judges.
                                       _________________
                                            COUNSEL
ON BRIEF: Marc W. Mulder, CLAYTON, MULDER & HORAN, Waterford, Michigan, for
Appellant. Janet Gumm, SOCIAL SECURITY ADMINISTRATION, OFFICE OF THE GENERAL
COUNSEL, Chicago, Illinois, for Appellee.
         ROGERS, J., delivered the opinion of the court, in which MERRITT, J., joined. MOORE,
J. (pp. 9-10), delivered a separate dissenting opinion.
                                    ______________________
                                     AMENDED OPINION
                                    ______________________
         ROGERS, Circuit Judge. This Social Security disability appeal presents a single procedural
issue regarding whether the Social Security Administration adequately explained its decision. At
least on the particular facts of this case, it was procedurally acceptable for the ALJ not to address
in his opinion that Bowie was “borderline” between age groups under 20 C.F.R. § 404.1563(b). The
district court therefore properly upheld the Commissioner’s denial of benefits.
       Suffering from hypertension, aortic stenosis, and recurrent depression, appellant Josephine
Bowie filed an application for social security disability benefits on March 29, 2000. Her claim was
denied initially and on reconsideration, after which she requested and received a hearing before an
ALJ. Bowie was apprised of her right to representation, but proceeded without an attorney. A
vocational expert appeared and testified at the hearing. At the time of the ALJ’s decision, Bowie
was 49 years old and less than two months away from her 50th birthday.

                                                 1
No. 07-2125                   Bowie v. Comm’r of Soc. Sec.                                                     Page 2


         The ALJ filed an opinion on July 13, 2005, in which he concluded that Bowie was not
disabled. Proceeding through the five steps of the disability-benefits analysis prescribed in the
Social Security Administration’s disability regulations, see 20 C.F.R. § 404.1520(b)-(g), the ALJ
determined that Bowie had not engaged in any substantial gainful activity since her alleged disability
onset date (Step 1); that Bowie’s impairments are “severe” (Step 2), but do not qualify under the
Administration’s Listings of Impairments (Step 3); that Bowie is capable of performing unskilled
sedentary exertional work; that Bowie is unable to perform any of her past relevant work as an
assembler in the automobile industry (Step 4); and that, considering Bowie’s residual functional
capacity and vocational factors, Bowie is capable of making an adjustment to other work (Step 5).
With respect to Step Five, the ALJ concluded that Bowie’s past relevant work is unskilled; that she
has two years of college education;   and that, giving Bowie the benefit of the doubt and according
“full credence” to her testimony,1 there are thousands of jobs in the regional economy requiring only
unskilled sedentary work that Bowie could perform. The latter conclusion was based largely on the
testimony of the vocational expert, who testified that there were a significant number of unskilled
sedentary jobs in the regional economy within Bowie’s established residual functional capacity and
that Bowie’s exertional and nonexertional limitations would not, in combination, preclude the
performance of any substantial gainful activity.
        Importantly for purposes of this appeal, the ALJ placed Bowie in the “younger individual”
age category: “Claimant is a ‘younger individual’ (20 C.F.R. § 404.1563).” The “younger person”
category spans ages 45 to 49, and is followed by the “closely approaching advanced age” category,
which spans ages 50 to 54. 20 C.F.R. § 404.1563(c)-(d). Subsection (b) of the regulation governing
age categories provides that there is to be some flexibility between the age categories in “borderline”
situations:
       How we apply the age categories. When we make a finding about your ability to do
       other work under § 404.1520(f)(1), we will use the age categories in paragraphs (c)
       through (e) of this section. We will use each of the age categories that applies to you
       during the period for which we must determine if you are disabled. We will not apply
       the age categories mechanically in a borderline situation. If you are within a few
       days to a few months of reaching an older age category, and using the older age
       category would result in a determination or decision that you are disabled, we will
       consider whether to use the older age category after evaluating the overall impact
       of all the factors of your case.
20 C.F.R. § 404.1563(b) (emphasis added). Other than concluding that Bowie is a “younger
individual” and citing 20 C.F.R. § 404.1563, the ALJ did not discuss Bowie’s age categorization in
his opinion. He did not explicitly address the possibility that Bowie, less than two months shy of
her 50th birthday, presented a “borderline” situation, and he did not discuss the possibility of
moving Bowie to the “closely approaching advanced age” category.
        Bowie subsequently filed a request for review with the Appeals Council, which initially
granted her request and remanded the case because the administrative record was missing. Upon
locating the record, the order of remand was vacated and Bowie’s request for review was denied on
August 7, 2007. Bowie then challenged the Commissioner’s decision in district court.
        Characterizing Bowie’s argument as that the “ALJ improperly categorized plaintiff as a
‘younger individual’ when she should have properly been considered ‘closely approaching advanced
age,’” the magistrate judge concluded that the ALJ’s decision was supported by substantial evidence
and that Bowie was properly categorized as a “younger individual.” The magistrate judge


       1
           The ALJ indicated that Bowie’s allegations regarding her limitations were “not totally credible.”
No. 07-2125                   Bowie v. Comm’r of Soc. Sec.                                                          Page 3


emphasized that the record contains no evidence of the age-related “additional vocational
adversities” described in the Hearings, Appeals and Litigation Law Manual of the Social Security
Administration (HALLEX). See Application of the Medical-Vocational Guidelines in Borderline
Age Situations, Soc. Sec. Admin., Office of Hearings and Appeals, Hearings, Appeals and Litigation
Law Manual (HALLEX) II-5-3-2. Through the HALLEX, the Associate Commissioner of Hearings
and Appeals provides “guiding principles, procedural guidance and information” to adjudicators and
staff of the Office of Hearings and Appeals. Id. I-1-0-1. The HALLEX provisions relied upon by
the magistrate judge became effective on November 2, 1993. Id. II-5-3-2.
       According to the HALLEX, a claimant presents a borderline age situation when: (1) the
claimant’s age is within a few days or months of a higher age category; and (2) use of the higher age
category would result in a finding of disability. Id. If a claimant presents a borderline situation, the
ALJ is directed to decide whether it is more appropriate to use the claimant’s chronological age or
the higher age. To do this, the ALJ takes a “sliding scale” approach:
        Under this approach, the claimant must show progressively more additional
        vocational adversity(ies)—to support use of the higher age—as the time period
        between the claimant’s actual age and his or her attainment of the next higher age
        category lengthens.
Id. Examples of “additional vocational adversities” are the presence of an additional impairment
that infringes on the claimant’s remaining occupational base; having only a marginal ability to
communicate in2English; or a history of work experience in an unskilled job in one isolated industry
or work setting. Id. “Absent a showing of additional adversity(ies) . . . the adjudicator will use the
claimant’s chronological age.” Id. Based on his conclusion  that the record was devoid of evidence
that Bowie had any such “additional adversities,”3 the magistrate judge recommended that the
district court grant summary judgment to the Commissioner.
        Bowie objected to the magistrate judge’s report and recommendation. She clarified that her
claim is that, because she presented a borderline age situation, the ALJ was required in his decision
to address 20 C.F.R. § 404.1563(b), the regulation providing for flexibility in borderline age
situations. In support, Bowie cited Wilson v. Commissioner, 378 F.3d 541, 546 (6th Cir. 2004), for
the proposition that “the Commissioner should not have the ‘ability to violate regulations with
impunity and render the protections promised therein illusory.’” She requested that the district court
remand her case to the ALJ “to make a proper determination regarding the age category provisions
of 20 C.F.R. § 404.1563(b).”



        2
            The HALLEX provides fishing and forestry as examples of isolated industries.
        3
        . . . At the time she filed for benefits, [Bowie] reported that she prepared meals for herself and her
        children, washed dishes, did the laundry, shopped regularly, visited friends, attended church and
        enjoyed working on puzzles. Although the medical evidence does establish impairments to [Bowie’s]
        cardiac function, repeated cardiac exercise stress tests were negative for exercise-induced ischemia.
        Nor were any of the exertional limitations listed by Dr. Mathew in his report . . . inconsistent with the
        residual functional capacity determined by the ALJ.
                   As to [Bowie’s] alleged mental impairments, Dr. Han reported that Plaintiff undertook many
        activities, that her insight and self-esteem were “fairly good,” that her mental activity was relevant,
        her speech normal, organized and focused, and that she evidence no hallucinations, delusions or
        suicidal thoughts. Furthermore, subsequent medical records evidence that [Bowie’s] stress level was
        reduced and that she showed “good progress.”
Magistrate Judge’s Report and Recommendation at 11 (internal citations omitted).
No. 07-2125                  Bowie v. Comm’r of Soc. Sec.                                                    Page 4


         The district judge adopted the magistrate’s report and recommendation, overruled Bowie’s
objections, and granted summary judgment to the Commissioner. The district judge interpreted
Bowie as arguing that “the application of the older age category was both mandatory and would
result in a finding of disability,” and concluded that Bowie “misinterprets the law,” explaining that
the “ALJ simply has discretion to apply the older age category if he believes it is warranted.” The
judge also rejected Bowie’s contention that the ALJ did not apply 20 C.F.R. § 404.1563(b),
explaining that “[t]he ALJ made a specific finding under section 1563 that the plaintiff was a
‘younger individual’” and that, having listed both Bowie’s age and birth date, the ALJ was plainly
informed of the fact that she was approaching 50 years of age. The district judge concluded that
“[u]ltimately, the plaintiff cannot demonstrate that the ALJ disregarded the applicable regulation.
At best, she has voiced her dissatisfaction with the effect of that application.” Moreover, the judge
distinguished Wilson, finding the case inapposite: “At issue here is the discretionary application of
certain rules governing vocational factors, not the articulation of a reason to depart from a well-
established rule for crediting medical evidence.”
        On appeal, Bowie argues that because she was borderline between age groups,4 the ALJ was
required to apply 20 C.F.R. § 404.1563(b) in determining her age category. On Bowie’s reading of
the regulation, this means that the ALJ is required to acknowledge Bowie’s borderline status
explicitly and to make an explicit determination regarding which age group is most appropriate, and
that an ALJ’s failure to conduct an explicit borderline age analysis constitutes a mechanical
application of the age categories in violation of § 1563(b). Accordingly, Bowie argues that the ALJ
committed procedural error by not addressing her borderline status or otherwise explicitly indicating
that he considered it.
        The ALJ’s decision to deny Bowie benefits is, however, supported by substantial evidence
and not the product of procedural error. While an ALJ may need to provide, in cases where the
record indicates that use of a higher age category is appropriate, some indication that he considered
borderline age categorization in order to satisfy a reviewing court that his decision is supported by
substantial evidence, § 1563(b) does not impose on ALJs a per se procedural requirement to address
borderline age categorization in every borderline case.
        In regulations addressed to the claimant in the second person, the Administration provides
that if a claimant is unable to perform her past relevant work due to her impairment, the
Administration will consider the claimant’s residual functional capacity combined with her
vocational factors—which include age, education, and work experience—to determine if the
claimant can make an adjustment to other work. See 20 C.F.R. § 404.1520(g)(1) (Step 5). In
considering age as a vocational factor, the regulations provide that “‘[a]ge’ means your
chronological age” and that the Administration “will use the age categories in paragraphs (c) through
(e) of” 20 C.F.R. § 404.1563. Id. § 404.1563(a)-(b). Describing how the Administration will apply
the age categories, the regulation informs the claimant that the Administration “will not apply the
age categories mechanically in a borderline situation,” and explains that in such a situation the
Administration will “consider whether to use the older age category after evaluating the overall
impact of all the factors of your case.” 20 C.F.R. § 404.1563(b).
         Although ALJs are obligated by this text not to apply the age categories mechanically and
to consider whether use of an older age category would be appropriate in a borderline case, nothing
in this language obligates an ALJ to address a claimant’s borderline age situation in his opinion or
explain his thought process in arriving at a particular age-category determination. Rather, the


         4
           The parties do not dispute that Bowie presented a borderline age situation—i.e., that she was within a few
days to a few months of reaching an older age category, and that using the older category would result in a finding of
disability. See 20 C.F.R. § 404.1563(b).
No. 07-2125              Bowie v. Comm’r of Soc. Sec.                                          Page 5


regulation merely promises claimants that the Administration will “consider” veering from the
chronological-age default in borderline situations.
        While not binding on this court, the procedural guidance to the staff and adjudicators of the
Office of Hearings and Appeals set forth in the HALLEX bolsters this interpretation. In section II-5-
3-2, the Associate Commissioner of Hearings and Appeals provided an Appeals Council
interpretation of 20 C.F.R. § 404.1563 entitled “Application of the Medical-Vocational Guidelines
in Borderline Age Situations,” which interpretation directs ALJs to consider whether the claimant
has presented “additional vocational adversities” in determining whether to veer from a claimant’s
chronological age in a borderline situation. HALLEX II-5-3-2. Appeals Council interpretations are
“designed to surface and resolve issues arising from gaps in policy or unclear statements of policy,
promote greater consistency and uniformity in applying policy throughout the adjudicatory process,
and establish precedents at the hearings and appeals levels of adjudication.” Id. I-1-0-2. With
respect to borderline age situations, the Council advised:
       Absent a showing of additional adversity(ies) justifying use of the higher age
       category, the adjudicator will use the claimant’s chronological age—even when the
       time period is only a few days. The adjudicator need not explain his or her use of
       the claimant’s chronological age.
Id. (emphasis added). Moreover, the Appeals Council appears to anticipate that ALJs will not
always address the issue of age categorization in cases involving borderline age situations, and
explains that in such situations, the Council will typically deny review unless there is a basis in the
record for using a higher age category:
       The Appeals Council will ordinarily deny review, assuming there is no other basis
       for granting review, when a borderline age situation exists, the ALJ’s decision does
       not address the issue, and the Appeals Council does not find sufficient basis in the
       record for using the higher age category.
Id. (emphasis added). Thus, not only is there no procedural requirement apparent on the face of 20
C.F.R. § 404.1563(b) to address age categorization explicitly in borderline situations, the Appeals
Council also does not presume such a requirement.
        This court’s decision in Wilson v. Commissioner, 378 F.3d 541 (6th Cir. 2004), is not to the
contrary. Although Bowie is correct that Wilson stands for the proposition that remand is
appropriate when an agency fails to follow its own procedural requirements, Wilson is
distinguishable from the instant case in that the ALJ in Wilson demonstrably violated a clear
elaboration requirement imposed explicitly by the regulations. Section 404.1527(d)(2) promises
claimants that the Administration will “always give good reasons in our notice of determination or
decision” for not giving weight to a treating physician’s opinion in the context of a disability
determination. 20 C.F.R. § 404.1527(d)(2). Despite this “good reasons” requirement, the ALJ in
Wilson rejected the opinion of the claimant’s treating physician without providing any explanation.
Wilson, 378 F.3d at 545. This action violated the ALJ’s clear explanatory obligation to “give good
reasons” for rejecting a treating physician’s opinion. By contrast, the regulations governing
borderline age situations do not impose a procedural explanatory requirement. Section 1563(b) does
not, for example, promise claimants that the Administration will “give good reasons” for using
chronological age in a borderline age situation. Rather, § 1563(b) merely provides that the
No. 07-2125                   Bowie v. Comm’r of Soc. Sec.                                                       Page 6


Administration will “consider” whether use of an older age category would be    appropriate and that
it “will not apply the age categories mechanically in a borderline situation.”5
         That § 1563(b) does not impose a per se procedural requirement to address borderline age
categorization explicitly in every borderline case does not relieve ALJs of their obligation to provide
enough explanation of their overall disability determinations to assure reviewers that their decisions
are supported by substantial evidence. See 42 U.S.C. § 405(g). Although an ALJ does not have a
procedural obligation to address a claimant’s borderline age situation in his opinion or explain his
reasons for arriving at a particular age categorization, lack of an explanation may in some cases
mean that the ALJ’s ultimate decision is not supported by sufficient evidence. For example,
substantial evidence might be lacking where an ALJ, with no explanation, places a claimant in the
“younger individual” age category who is 49 years and 11 months, unskilled, sedentary, barely
literate, and whose only previous work experience was in the fishing industry. See Rule 201.18,
App. 2 to Subpart P of 20 C.F.R. § 404; HALLEX II-5-3-2. In that situation, the claimant’s
additional vocational adversities would be significant and would merit some discussion of proper
age categorization in order to meet the substantial-evidence threshold.
        Such is not the case with respect to Ms. Bowie. As the magistrate judge explained in detail,
there is simply no evidence in the record that Bowie suffered from any “additional vocational
adversities” that might justify placing her in the higher age category. Moreover, the ALJ indicated
that he did not find Bowie’s allegations regarding her limitations entirely credible to begin with and
that he gave her testimony the benefit of the doubt. Given these circumstances and the lack of any
other questionable findings by the ALJ, the ultimate benefits determination is supported by
substantial evidence.
      Our reasoning is supported by the well-reasoned, albeit unpublished, decision in Van Der
Maas v. Commissioner of Social Security, 198 F. App’x 521, 528 (6th Cir. 2006):
         Van der Maas was within a couple of months of reaching an older age category.
         Although the ALJ acknowledged that fact, the ALJ did not move her to the higher
         category, presumably because the ALJ did not find that Van der Maas had
         demonstrated the “additional vocational adversities” required to do so. See
         HALLEX II-5-3-2. The ALJ’s failure to explicitly mention the sliding scale,
         especially considering that she articulated the two factors relevant to the borderline
         age analysis, does not undermine the ALJ’s determination to consider Van der
         Maas’s application according to her chronological age. A review of the ALJ’s
         decision makes clear that the ALJ was unpersuaded by Van der Maas’s allegations
         regarding the extent of her impairments and that the ALJ believed that many of Van
         der Maas’s health problems arose after her insured status had expired. Substantial
         evidence in the record supports the ALJ’s conclusion.
 It is true that in Van Der Maas the ALJ had given a somewhat more explicit indication that she was
aware of the claimant’s borderline age situation: the ALJ had “articulated the two factors relevant
to the borderline age analysis” and had stated that “it is not appropriate to consider the Claimant to
be an individual of advanced age on her date last insured for benefits.” See id. at 527-28. Van Der
Maas nonetheless supports our reasoning in that we did not find problematic the ALJ’s failure to
explain her age-categorization reasoning because the ALJ’s reasons were apparent from the record.

         5
          It is worth noting that it is not beyond dispute that the ALJ failed to provide a sufficient indication that he
considered Bowie’s borderline age situation. The ALJ cited 20 C.F.R. § 404.1563 in categorizing Bowie as a “younger
individual,” after listing Bowie’s birth date and age. The ALJ’s citation of § 404.1563 indicates, at the very least, that
he was aware of the existence of the regulation governing age categorization. And, as the district court noted, it is fair
to assume from the ALJ’s notation of Bowie’s age and birth date that he realized she was quickly approaching age 50.
No. 07-2125              Bowie v. Comm’r of Soc. Sec.                                         Page 7


        We recognize that two cases from other circuits could be construed as being in tension with
our conclusion. In Daniels v. Apfel, 154 F.3d 1129, 1133-35 (10th Cir. 1998), for example, the
Tenth Circuit remanded the claimant’s case for failure to “consider” the effect of a borderline
situation where the ALJ did not explicitly address which age category best suited the borderline
claimant. The court noted that “[d]etermining whether a claimant falls within a borderline situation
appears to be a factual rather than discretionary matter, and the ALJ erred by not making the
necessary factual finding. Even were this considered a discretionary matter, the ALJ would have
abused that discretion by failing to exercise it.” Id. at 1133 n.5 (internal citations omitted). In
addition, in a case decided when the grids were new, the Third Circuit remanded a claimant’s case
for further consideration where the ALJ did not “address” the regulation providing that the
Administration “will not apply these age categories mechanically in a borderline situation” and did
not consider which age category best suited the borderline claimant. Kane v. Heckler, 776 F.2d
1130, 1132-34 (3d Cir. 1985).
        Both cases are distinguishable, however. Kane was decided prior to the publication of the
HALLEX interpretation regarding application of the medical-vocational guidelines in borderline age
situations. Before this interpretation was published, the standards for application of a higher age
category in a borderline situation were more open-ended, making it less possible for a reviewing
court to conclude, in the absence of an explanation from the ALJ, whether an ALJ’s decision was
supported by substantial evidence when a borderline claimant’s chronological age was used. In this
context, it arguably made more sense to require an ALJ to provide some explanation for the choice
of age categories in borderline situations in order to permit substantial-evidence review.
        With the HALLEX interpretation, however, came a more concrete standard: The ALJ is to
consider, using a sliding scale approach, whether the claimant has presented sufficient additional
vocational adversities to justify use of a higher age category. In the absence of such a showing, “the
adjudicator will use the claimant’s chronological age” and “need not explain his or her use of the
claimant’s chronological age.” This interpretation now makes it easier, in some borderline-age cases
that lack an explanation for age categorization, for a reviewing court to conclude that a decision to
deny benefits is supported by substantial evidence. In particular, in a case such as Bowie’s where
there is no evidence of “additional vocational adversities” or any other consideration that might
justify use of a higher age category—and indeed evidence to the contrary—it is not difficult to
conclude that the ALJ’s benefits decision is supported by substantial evidence despite its lack of an
explicit discussion regarding age categorization. As a general matter, agencies need not explicitly
reject every legal contention for which there is no substantial basis in the record. The Supreme
Court for instance held in National Railroad Passenger Corp. v. Boston & Maine Corp., 503 U.S.
407, 419-20 (1992), that a court may properly defer to an agency’s unstated legal interpretation
where that interpretation was the “only plausible explanation of the issues that the Commission
addressed after considering the factual submissions by all of the parties.” Cf. Heston v. Comm’r of
Soc. Sec., 245 F.3d 528, 535-36 (6th Cir. 2001) (concluding that the ALJ’s decision was supported
by substantial evidence despite the ALJ’s failure to discuss the report on which the claimant relied,
where it was clear from the record that remand for discussion of the report would not change the
outcome).
        The Tenth Circuit’s decision in Daniels is also distinguishable. While Daniels was
decided—and its underlying administrative determination was made—after publication of the
HALLEX interpretation regarding borderline age situations, the Daniels court referred to Kane in
support of its conclusion and does not appear to have been aware of the 1993 HALLEX
interpretation. See 154 F.3d at 1135 & n.9 (noting that the Commissioner had provided “virtually
no guidance” on the meaning of not applying age categories mechanically and stating “the only
guidance of which we are aware that the Commissioner has provided related to this matter is his
issuance of an Acquiescence Ruling critical of” Patterson v. Bowen, 799 F.2d 1455 (11th Cir.
1986)). Daniels is therefore distinguishable on the same basis as Kane.
No. 07-2125            Bowie v. Comm’r of Soc. Sec.                                    Page 8


       To the extent that Daniels and Kane may nonetheless be read to hold that 20 C.F.R.
§ 404.1563 imposes on the Commissioner a per se procedural obligation to address explicitly a
claimant’s borderline-age situation in every borderline case, we respectfully disagree.
       We affirm the district court’s grant of summary judgment to the Commissioner.
No. 07-2125              Bowie v. Comm’r of Soc. Sec.                                          Page 9


                                        ________________
                                            DISSENT
                                        ________________
        KAREN NELSON MOORE, Circuit Judge, dissenting. I am writing in dissent because I
believe that we should remand the case as a result of the ALJ’s failure to give any indication in his
decision as to whether he performed the requisite inquiry under 20 C.F.R. § 404.1563. That section
gives the ALJ discretion as to whether to place a claimant falling within a borderline age category
into the next higher age category but mandates that the ALJ “not apply the age categories
mechanically in a borderline situation.” § 404.1563(b). Because Bowie’s age at the time of the
ALJ’s decision was less than two months from fifty years old, § 404.1563(b) required the ALJ to
consider first whether Bowie falls within a borderline age category and, if so, whether Bowie should
have been placed within the “approaching advanced age” category.
         I believe that the majority opinion mistakenly concludes that the guidelines set forth in the
Hearings, Appeals and Litigation Law Manual of the Social Security Administration (“HALLEX”)
negate the extensive precedent requiring ALJs to discuss whether a potential borderline case falls
within that category. Instead, I believe that we should follow the lead of the Tenth Circuit decision
in Daniels v. Apfel, 154 F.3d 1129 (10th Cir. 1998), and hold that in potential borderline cases, ALJs
must provide some record of their thought process regarding the requirements of § 404.1563(b). See
also Russell v. Comm’r of Soc. Sec., 20 F. Supp. 2d 1133, 1135, 1136 (W.D. Mich. 1998) (holding
that “when a borderline situation is presented a factual determination must be made as to the
appropriate age category . . . [and that] the ALJ’s failure to explain his choice of age category in a
borderline situation . . . impedes judicial review”); Pickard v. Comm’r of Soc. Sec., 224 F. Supp. 2d
1161, 1169 (W.D. Tenn. 2002) (adopting the Tenth Circuit’s rationale in Daniels and recommending
that the case be remanded because “[t]he ALJ’s failure to address the borderline issue and to explain
his choice of age category . . . impede this court’s ability to review his application of
§ 404.1563(a)”); see also Bush v. Astrue, No. 5:06-00766, 2008 WL 867941, at *7-8 (S.D. W. Va.
Mar. 28, 2008) (citing Russell, 20 F. Supp. 2d at 1136, and remanding the case because the ALJ’s
failure to explain his choice of age category made review impossible); Smith v. Barnhart, No. 00 C
2643, 2002 WL 126107, at *4 (N.D. Ill. Jan. 31, 2002) (adopting the holding in Daniels that the
determination of whether a claimant presents a borderline case is a factual determination and that
the Commissioner has the burden of proof regarding whether a claimant presents a borderline case);
Barrett v. Apfel, 40 F. Supp. 2d 31, 39 (D. Mass. 1999) (describing Daniels as the “best analysis”
of the § 404.1563 and following the reasoning of that decision).
        I also find persuasive the Tenth Circuit’s reasoning in Daniels that the Commissioner and
not the claimant has the burden to establish whether a claimant in a potential borderline situation
should be placed in an age category higher than that technically warranted by the claimant’s
chronological age. First, the plain language of § 404.1563(b) states that the Commissioner “will not
apply these age categories mechanically”; placing the burden on the claimant would rewrite the
language of the regulation. Daniels, 154 F.3d at 1134. Second, “[a]pplication of § 404.1563(a) is
a step-five issue, and the burden generally is on the Commissioner at step five.” Id.; see also
Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 238 (6th Cir. 2002) (holding that the burden of proof
rests with the Commissioner at step five).
         Additional support for the holding of Daniels rests with 20 C.F.R. § 404.953, which requires
that “[t]he administrative law judge shall issue a written decision that gives the findings of fact and
the reasons for the decision.” § 404.953(a). In a case in which the claimant’s age indicates that he
or she might well fall within a borderline age category, the ALJ’s failure to note that the ALJ has
considered whether a claimant falls within a borderline category and, if so, whether bumping the
No. 07-2125              Bowie v. Comm’r of Soc. Sec.                                         Page 10


claimant up is warranted, constitutes a failure to offer findings of fact and reasons for the decision.
Russell, 20 F. Supp. 2d at 1136.
         That the HALLEX guidelines do not require the ALJ to give an explanation for his
discretionary decision not to bump up the age of a claimant with a borderline age status does not
mean that §§ 404.1563 and 404.953 do not require an ALJ to note whether he has even considered
the claimant’s potential borderline status. Once the claimant falls within a borderline status—that
is, his or her age is near that of the next category and bumping him or her up a category would result
in a finding of disability—§ 404.1563 mandates that the ALJ not apply the grid mechanistically.
We cannot review on appeal whether the ALJ did so if the ALJ gives absolutely no indication
whether he or she even considered the claimant’s borderline status. The ALJ does not have to
explain why he decided not to exercise his discretion and bump up the age of a borderline claimant,
though this would be preferable, but at a minimum he has to note that he considered whether to do
so in a non-mechanistic manner.